In 2012, the Lishes commenced the present action by filing a
                   complaint against the Bank for fraud and misrepresentation based on the
                   same facts at issue in the 2010 case. The Bank filed a motion for
                   summary judgment asserting that claim preclusion barred the Lishes'
                   claims. The district court agreed and granted the Bank's motion. This
                   appeal followed.
                               This court reviews a district court's order granting summary
                   judgment de novo.     Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005). Summary judgment is appropriate when there is no
                   evidence of a genuine issue of material fact and the moving party is
                   entitled to judgment as a matter of law. Id.
                               Claim preclusion is intended to prevent an adjudication of an
                   entire second suit based on the same set of facts and circumstances as the
                   first suit. Five Star Capital Corp. v. Ruby, 124 Nev. 1048, 1055, 194 P.3d
709, 713-14 (2008). Claim preclusion applies if "(1) the parties or their
                   privies are the same, (2) the final judgment is valid, and (3) the
                   subsequent action is based on the same claims or any part of them that
                   were or could have been brought in the first case." Id. at 1054, 194 P.3d at
                   713 (internal citations omitted).
                               Here, the parties and the claims are the same in both cases.
                   Therefore, the only matter at issue is whether the district court entered a
                   valid final judgment in the 2010 case. The Lishes argue that claim
                   preclusion is inapplicable because the district court did not adjudicate the
                   fraud and misrepresentation claims on the merits in the 2010 case. We
                   disagree.




SUPREME COURT
         OF
     NEVADA
                                                        2
(0) 1947A     en
     t'lra:
                             A valid final judgment does not necessarily require a
                 determination on the merits, but it does not include a case that a court
                 dismissed for some reason that is not intended to have a preclusive effect.
                 Id. at 1054 n. 27, 194 P.3d at 713 n. 27. "Unless the court in its order for
                 dismissal otherwise specifies, a dismissal . . other than a dismissal for
                 lack of jurisdiction, for improper venue, or for failure to join a party under
                 Rule 19, operates as an adjudication upon the merits." NRCP 41(b). In
                 Five Star, this court determined that a dismissal under EDCR 2.69(c)
                 (providing for a dismissal for failure to appear at a calendar call)
                 constituted a valid final judgment because the dismissal was not based on
                 lack of jurisdiction, improper venue, or failure to join a party.   Five Star,
124 Nev. at 1057-58, 194 P.3d at 715.
                             The district court's dismissal of the 2010 case constituted a
                 valid final judgment because the court dismissed the fraud and
                 misrepresentation claims for a reason other than lack of jurisdiction,
                 improper venue, or failure to join a party. See id.; accord Integrated Techs.
                 Ltd. v. Biochem Immunosystems, (U.S.) Inc.,       2 F. Supp. 2d 97, 102 (D.
                 Mass. 1998) (citing Kale v. Combined Ins. Co. of Am., 924 F.2d 1161, 1164
                 (1st Cir. 1991)) (denying motion to amend based on futility is considered
                 an adjudication on the merits• for claim preclusion purposes). Thus, the
                 district court correctly granted the Bank's summary judgment motion
                 based on claim preclusion.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                             Further, although the Lishes raised other issues on appeal,
                 our determination that claim preclusion bars the second suit renders those
                 issues moot. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                  J.
                                                   Hardesty


                                                                  )A&             J.
                                                   Douglas


                                                                                  J.




                 cc:   Chief Judge, The Eighth Judicial District Court
                       Hon. Jack B. Ames, Senior Judge
                       Kathleen M. Paustian, Settlement Judge
                       David J. Winterton & Associates, Ltd.
                       Christensen James & Martin
                       Shelley D. Krohn
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e